Title: From George Washington to Guy Carleton, 21 March 1783
From: Washington, George
To: Carleton, Guy,Digby, Robert


                        
                            Head Quarters Newburgh, N.Y.
                            
                            Gentlemen
                            21st March 1783
                        
                        I have been honored with your joint Letter, dated the 19th instant, enclosing a Treaty signed at Paris, on
                            the 30th of Novemr last, which, agreeable to your Desire, has been transmitted to Congress, without Delay. I am,
                            Gentlemen, Your most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    